Exhibit 10.4




LEGACY WISCONSIN ENERGY CORPORATION
DIRECTORS' DEFERRED COMPENSATION PLAN

Amended and Restated Effective as of January 1, 2017


1

--------------------------------------------------------------------------------






TABLE OF CONTENTS


PURPOSE
 
1


 
 
 
 
 
ARTICLE 1 DEFINITIONS
 
1


 
1.1
"Account Balance"
 
1


 
1.2
"Deferral Amount"
 
2


 
1.3
"Annual Installment Method"
 
2


 
1.4
"Annual Restricted Stock Amount"
 
2


 
1.5
"Annual Stock Option Amount"
 
2


 
1.6
"Beneficiary"
 
3


 
1.7
"Beneficiary Designation Form"
 
3


 
1.8
"Board"
 
3


 
1.9
"Change in Control"
 
3


 
1.10
"Chairman"
 
4


 
1.11
"Claimant"
 
4


 
1.12
"Committee"
 
4


 
1.13
"Company"
 
4


 
1.14
"Deferral Account"
 
4


 
1.15
"Director"
 
4


 
1.16
"Election Form"
 
5


 
1.17
"Eligible Stock Option"
 
5


 
1.18
"In Service Payout"
 
5


 
1.19
"Inactive Participant"
 
5


 
1.20
"Measurement Funds"
 
5


 
1.21
"Participant"
 
5


 
1.22
"Plan"
 
5


 
1.23
"Plan Year"
 
5


 
1.24
"Pre-Retirement Survivor Benefit"
 
5


 
1.25
"Qualifying Gain"
 
5


 
1.26
"Restricted Stock"
 
6


 
1.27
"Restricted Stock Account"
 
6


 
1.28
"Restricted Stock Amount"
 
6


 
1.29
"Retirement", "Retire(s)" or "Retired"
 
6


 
1.30
"Retirement Benefit"
 
6


 
1.31
"Stock"
 
6


 
1.32
"Stock Option Account"
 
6


 
1.33
"Stock Option Amount"
 
6


 
1.34
"Trust"
 
6


 
1.35
"Unforeseeable Financial Emergency"
 
6


 
 
 
 
 
ARTICLE 2 ELECTION FORM FOR DEFERRAL OF DIRECTORS FEES
 
7


 
2.1
Deferral of Fees
 
7


 
2.2
Termination of Deferral of Fees
 
7


 
 
 
 
 
ARTICLE 3 DEFERRAL COMMITMENTS/CREDITING/TAXES
 
7


 
3.1
Stock Option and Restricted Stock Deferral
 
7


 
3.2
Withholding of Fee Deferral Amounts
 
8


 
3.3
Stock Option Amount
 
8








--------------------------------------------------------------------------------

Table of Contents
(continued)


 
3.4
Restricted Stock Amount
 
8


 
3.5
Account Balances of Inactive Participants and Other Participants as of July 1,
2002
 
8


 
3.6
Investment of Trust Assets
 
8


 
3.7
Sources of Stock
 
8


 
3.8
Vesting
 
9


 
3.9
Crediting/Debiting of Account Balances
 
9


 
3.10
Distributions
 
12


 
 
 
 
 
ARTICLE 4 IN SERVICE PAYOUT; UNFORESEEABLE FINANCIAL EMERGENCIES;
 
 
 
WITHDRAWAL ELECTION
 
12


 
4.1
In Service Payout
 
12


 
4.2
Other Benefits Take Precedence Over In Service
 
13


 
4.3
Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies
 
13


 
4.4
Withdrawal Election
 
13


 
 
 
 
 
ARTICLE 5 RETIREMENT BENEFIT
 
13


 
5.1
Retirement Benefit
 
13


 
5.2
Payment of Retirement Benefit
 
13


 
5.3
Death Prior to Completion of Retirement Benefit
 
14


 
 
 
 
 
ARTICLE 6 PRE-RETIREMENT SURVIVOR BENEFIT
 
14


 
6.1
Pre-Retirement Survivor Benefit
 
14


 
6.2
Payment of Pre-Retirement Survivor Benefit
 
14


 
 
 
 
 
ARTICLE 7 BENEFICIARY DESIGNATION
 
14


 
7.1
Beneficiary
 
14


 
7.2
Beneficiary Designation; Change
 
14


 
7.3
Acknowledgment
 
15


 
7.4
No Beneficiary Designation
 
15


 
7.5
Doubt as to Beneficiary
 
15


 
7.6
Discharge of Obligations
 
15


 
 
 
 
 
ARTICLE 8 TERMINATION, AMENDMENT OR MODIFICATION
 
15


 
8.1
Termination
 
15


 
8.2
Amendment
 
16


 
8.3
Effect of Payment
 
17


 
 
 
 
 
ARTICLE 9 ADMINISTRATION
 
17


 
9.1
Committee Duties
 
17


 
9.2
Administration Upon Change In Control
 
17


 
9.3
Agents
 
18


 
9.4
Binding Effect of Decisions
 
18


 
9.5
Indemnity of Committee
 
18


 
9.6
Company and Participating Subsidiary Information
 
18


 
9.7
Coordination with Other Benefits
 
18


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



ii

--------------------------------------------------------------------------------

Table of Contents
(continued)


ARTICLE 10 CLAIMS PROCEDURES
 
18


 
10.1
Presentation of Claim
 
18


 
10.2
Notification of Decision
 
19


 
10.3
Review of a Denied Claim
 
19


 
10.4
Decision on Review
 
19


 
10.5
Legal Action
 
20


 
 
 
 
 
ARTICLE 11 TRUST
 
20


 
11.1
Establishment of the Trust
 
20


 
11.2
Interrelationship of the Plan and the Trust
 
20


 
11.3
Distributions From the Trust
 
20


 
 
 
 
 
ARTICLE 12 MISCELLANEOUS
 
20


 
12.1
Unsecured General Creditor
 
20


 
12.2
Liability
 
20


 
12.3
Nonassignability
 
21


 
12.4
Furnishing Information
 
21


 
12.5
Terms
 
21


 
12.6
Captions
 
21


 
12.7
Governing Law
 
21


 
12.8
Notice
 
21


 
12.9
Successors
 
22


 
12.10
Validity
 
22


 
12.11
Incompetent
 
22


 
12.12
Court Order
 
22


 
12.13
Distribution in the Event of Taxation
 
22


 
12.14
Insurance
 
23


 
12.15
Legal Fees To Enforce Rights After Change in Control
 
23


 
12.16
Payout Under Special Circumstances
 
23







iii

--------------------------------------------------------------------------------






LEGACY WISCONSIN ENERGY CORPORATION
DIRECTORS' DEFERRED COMPENSATION PLAN
PURPOSE
The purpose of the Legacy Wisconsin Energy Corporation Directors' Deferred
Compensation Plan (the "Plan") is to provide a method of paying directors'
compensation which assisted Wisconsin Energy Corporation, the predecessor of WEC
Energy Group, Inc., and its former subsidiaries in attracting and retaining as
members of their Boards of Directors persons whose abilities, experience and
judgment could contribute to the continued progress of the Company and its
subsidiaries.
Except as provided in the next sentence, any amounts that are earned, deferred
and vested under the Plan as of December 31, 2004 are "grandfathered" (within
the meaning of, and as determined in accordance with, Code section 409A and the
Treasury Regulations thereunder). Therefore, such grandfathered amounts are not
subject to Code section 409A and shall continue to be governed by the terms set
forth herein. Effective as of January 1, 2005, the Company renamed the Plan the
Legacy Wisconsin Energy Corporation Directors' Deferred Compensation Plan. The
Company also established the WEC Energy Group Directors' Deferred Compensation
Plan (previously, the Wisconsin Energy Corporation Directors' Deferred
Compensation Plan) (the "DDCP") as a new nonqualified deferred compensation plan
and as a replacement plan for the portion of the Plan that maintained account
balances during the Code section 409A transition period from January 1, 2005
through December 31, 2008 and that are subject to provisions of Code
section 409A. As a result, no new non‑employee directors shall participate in
the Plan effective as of January 1, 2005, but shall begin participation in the
DDCP if otherwise eligible pursuant to the terms of the DDCP.
The Plan was restated effective as of May 1, 2004. The Plan was again amended
and restated effective as of January 1, 2017, to reflect the change in the name
of the Company, to reference any rabbi trust established by the Company, to
modify administrative provisions when no valid beneficiary designation exists,
to limit the Measurement Funds available under the Plan and to make other minor
changes to administrative provisions which do not constitute material
modifications to the Plan under Code section 409A.
ARTICLE 1
DEFINITIONS
For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:
1.1
"Account Balance" shall mean, with respect to a Participant, a credit on the
records of the Company equal to the sum of all deferrals. The Account Balance
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.



1

--------------------------------------------------------------------------------







1.2
"Deferral Amount" shall mean that portion of a Participant's fees for services
as a Director a Participant elects to have, and is deferred, in accordance with
Article 2.

1.3
"Annual Installment Method" shall be an annual installment payment over the
number of years selected by the Participant, not to exceed 20, in accordance
with this Plan, as set forth below. In each case, the Account Balance of the
Participant shall be calculated as of the close of business on the last business
day of the year. Each annual installment, regardless of the method selected,
shall be payable within 60 days after February 1st of each year. The alternative
methods allowable are as follows:

(a)
Fractional Method. The annual installment shall be calculated by multiplying
this balance by a fraction, the numerator of which is one, and the denominator
of which is the remaining number of annual payments due the Participant. By way
of example, if the Participant elects a 10 year Annual Installment Method, the
first payment shall be 1/10 of the Account Balance, calculated as described in
this definition. The following year, the payment shall be 1/9 of the Account
Balance, calculated as described in this definition.

(b)
Percentage or Fixed Dollar Method. The annual installment shall be calculated by
multiplying this balance in the case of the percentage method, by the percentage
selected by the Participant and paying out the resulting amount, or in the case
of the fixed dollar method, by paying out the fixed dollar amount selected by
the Participant, for the number of years selected by the Participant. However,
in the event the dollar amount selected is greater than the Account Balance in
any given year, the entire Account Balance will be distributed. Further,
regardless of the method selected by the Participant, the final installment
payment will include 100% of the then remaining Account Balance.

(c)
Special Installment Method. Under this alternative method, the Participant
selects both the number of years and a specified interest rate, which is then
used to calculate a level fixed dollar amount of annual payouts which would
exhaust the Account Balance over such number of years, if actual performance of
the elected Measurement Funds were identical to the specified interest rate.
However, in recognition of the fact that such exact conformity is unlikely, in
the event the calculated level fixed dollar amount is greater than the Account
Balance in any given year, the entire Account Balance will be distributed.
Further, the final installment payment will include 100% of the then remaining
Account Balance.

1.4
"Annual Restricted Stock Amount" shall mean, with respect to a Participant for
any one Plan Year, the portion of the Restricted Stock Amount attributable to
Restricted Stock which would otherwise vest during that year and which is
deferred in accordance with section 3.1(c) of this Plan.

1.5
"Annual Stock Option Amount" shall mean, with respect to a Participant for any
one Plan Year, the portion of the Stock Option Amount which is attributable to
Eligible Stock Option exercise during that year and which is deferred in
accordance with section 3.1(a) and (b) of this Plan.



2

--------------------------------------------------------------------------------







1.6
"Beneficiary" shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 7, that are entitled to receive benefits
under this Plan upon the death of a Participant.

1.7
"Beneficiary Designation Form" shall mean the form established from time to time
by the Committee that a Participant completes, signs and submits in accordance
with rules established by the Committee to designate one or more Beneficiaries.

1.8
"Board" shall mean the board of directors of the Company and the Board of any
subsidiary of the Company that the Company has authorized to participate in the
plan.

1.9
"Change in Control" with respect to the Company shall mean the occurrence of any
one of the events set forth below:

(a)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of the combined voting power of the Company's then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (c) below;
or

(b)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's shareholders was approved or
recommended by a vote of at least two‑thirds of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(c)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (i) a
merger or consolidation immediately following which the directors of the Company
immediately prior to such merger or consolidation continue to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its affiliates) representing
20% or more of the combined voting power of the Company's then outstanding
securities; or



3

--------------------------------------------------------------------------------







(d)
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement (or series of
related agreements) for the sale or disposition by the Company of all or
substantially all of the Company's assets, disregarding any sale or disposition
to a company at least a majority of the directors of which were directors of the
Company immediately prior to such sale or disposition; or

(e)
the Board of Directors of the Company determines in its sole and absolute
discretion that there has been a Change in Control of the Company.

For purposes of this Change in Control definition, the terms set forth below
shall have the following meanings:
"Beneficial Owner" shall have the meaning set forth in Rule 13d‑3 under the
Exchange Act.
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.
"Person" shall have the meaning given in section 3(a)(9) of the Exchange Act, as
modified and used in sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company.
1.10
"Chairman" shall mean the Chairman of the Board of the Company.

1.11
"Claimant" shall have the meaning set forth in section 10.1.

1.12
"Committee" shall mean an internal administrative committee appointed by the
Chairman to administer the Plan described in Article 9.

1.13
"Company" shall mean WEC Energy Group, Inc., a Wisconsin corporation, and any
successor to all or substantially all of the Company's assets or business. Prior
to June 29, 2015, the Company was known as Wisconsin Energy Corporation.

1.14
"Deferral Account" shall mean (i) the sum of all of a Participant's Deferral
Amounts, plus (ii) amounts credited in accordance with all the applicable
crediting provisions of this Plan that relate to the Participant's Deferral
Account, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to his or her Deferral Account.

1.15
"Director" solely for purposes of this Plan shall mean any director of the
Company or a participating subsidiary who is not also an officer or employee of
the Company or any of its subsidiaries. This plan is solely for "outside"
Directors. Notwithstanding anything in



4

--------------------------------------------------------------------------------





the Plan to the contrary, effective as of January 1, 2005, no new directors
shall be eligible to participate in the Plan.
1.16
"Election Form" shall mean the form established from time to time by the
Committee that a Participant completes, signs and submits to make an election
under the Plan. To the extent authorized by the Committee, such form may be
electronic or set forth in some other media.

1.17
"Eligible Stock Option" shall mean one or more non‑qualified stock option(s)
selected by the Committee in its sole discretion and exercisable under a plan or
arrangement of any Company permitting a Participant under this Plan to defer
gain with respect to such option.

1.18
"In Service Payout" shall mean the payout set forth in section 4.1.

1.19
"Inactive Participant" shall mean an individual who at one point was a
Participant in the Plan or a predecessor non‑qualified deferred compensation
plan and has an undistributed Account Balance, but is no longer eligible to make
deferral elections under the Plan.

1.20
"Measurement Funds" shall mean the hypothetical investment funds available under
the Plan, as provided in section 3.9, to determine the earnings and losses
credited to a Participant's Account Balance.

1.21
"Participant" shall mean any Director who chooses to participate in the Plan. A
spouse or former spouse of a Participant shall not be treated as a Participant
in the Plan or have an account balance under the Plan, even if he or she has an
interest in the Participant's benefits under the Plan as a result of applicable
law or property settlements resulting from legal separation or divorce.

1.22
"Plan" shall mean the Legacy Wisconsin Energy Corporation Directors' Deferred
Compensation Plan. Prior to January 1, 2005, the Plan was known as the Wisconsin
Energy Corporation Directors' Deferred Compensation Plan.

1.23
"Plan Year" shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

1.24
"Pre‑Retirement Survivor Benefit" shall mean the benefit set forth in Article 6.

1.25
"Qualifying Gain" shall mean the value accrued upon exercise of an Eligible
Stock Option (i) using a Stock‑for‑Stock payment method and (ii) having an
aggregate fair market value in excess of the total Stock purchase price
necessary to exercise the option. In other words, the Qualifying Gain upon
exercise of an Eligible Stock Option equals the total market value of the shares
(or share equivalent units) acquired minus the total stock purchase price. For
example, assume a Participant elects to defer the Qualifying Gain accrued upon
exercise of an Eligible Stock Option to purchase 1000 shares of Stock at an
exercise price of $20 per share, when Stock has a current fair market value of
$25 per share. Using the Stock‑for‑Stock payment method, the Participant would
deliver



5

--------------------------------------------------------------------------------





800 shares of Stock (worth $20,000) to exercise the Eligible Stock Option and
receive, in return, 800 shares of Stock plus a Qualifying Gain (in this case, in
the form of an unfunded and unsecured promise to pay money or property in the
future) equal to $5,000 (i.e., the current value of the remaining 200 shares of
Stock).
1.26
"Restricted Stock" shall mean unvested shares of Stock which is restricted stock
selected by the Committee in its sole discretion and awarded to the Participant
under any Company stock incentive plan or arrangement.

1.27
"Restricted Stock Account" shall mean (i) the sum of the Participant's Annual
Restricted Stock Amounts, plus (ii) amounts credited/debited in accordance with
all the applicable crediting/debiting provisions of this Plan that relate to the
Participant's Restricted Stock Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant's Restricted Stock Account.

1.28
"Restricted Stock Amount" shall mean, for any grant of Restricted Stock, an
amount equal to the value of such Restricted Stock, calculated using the average
of the reported high and low prices for the Stock as of the day such Restricted
Stock would otherwise vest (if a business day) or as of the next following
business day.

1.29
"Retirement", "Retire(s)" or "Retired" shall mean, with respect to a Director
and solely for the purposes of this Plan, the date when the Director's service
as a director for the Company and all of the Company's subsidiaries has ceased
for any reason other than death.

1.30
"Retirement Benefit" shall mean the benefit set forth in Article 5.

1.31
"Stock" shall mean WEC Energy Group, Inc. common stock. Prior to June 29, 2015,
"Stock" means Wisconsin Energy Corporation common stock.

1.32
"Stock Option Account" shall mean the sum of (i) the Participant's Annual Stock
Option Amounts, plus (ii) amounts credited/debited in accordance with all the
applicable crediting/debiting provisions of this Plan that relate to the
Participant's Stock Option Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant's Stock Option Account.

1.33
"Stock Option Amount" shall mean, for any Eligible Stock Option, the amount of
Qualifying Gains, calculated using the average of the reported high and low
prices for the Stock as of the day of exercise (if a business day) or as of the
next following business day.

1.34
"Trust" shall mean any fund created by a rabbi trust agreement established by
the Company, and as amended from time to time.

1.35
"Unforeseeable Financial Emergency" shall mean an unanticipated emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the Participant resulting from (i) a sudden and
unexpected illness or accident of the Participant or a dependent of the
Participant, (ii) a loss of the Participant's



6

--------------------------------------------------------------------------------





property due to casualty, or (iii) such other extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Committee.
ARTICLE 2
ELECTION FORM FOR DEFERRAL OF DIRECTOR FEES
2.1
Deferral of Fees. The annual fees payable to a Director for any calendar year
are currently payable in lump sum in January of each calendar year. All or any
portion of such fees may be deferred, provided the Director elects to do so on
an Election Form filed with the Committee no later than December 31st of the
calendar year prior to the calendar year for which such annual fees otherwise
become payable. All or any portion of any additional meeting or other fees for a
Director's services which have not yet been earned by the performance of such
service may be deferred by a Director on an Election Form filed with the
Committee, with any such Form to become effective on the first day of the
calendar month following receipt of the form.

2.2
Termination of Deferral of Fees. A Director may revoke or change his or her
election with request to deferral of fees by timely delivering to the Committee
in accordance with its rules and procedures a new Election Form before the end
of the month preceding the month for which the election will be effective.
Notwithstanding any other provision of this Plan, any Election Form or
revocation will be given prospective effective only and may not affect prior
deferrals.

ARTICLE 3
DEFERRAL COMMITMENTS/CREDITING/TAXES
3.1
Stock Option and Restricted Stock Deferral.

(a)
For each Eligible Stock Option, a Participant may elect to defer up to 100% of
his or her Stock Option Amount. Stock Option Amounts may also be limited by
other terms or conditions set forth in the plan or arrangement under which such
options are granted.

(b)
Stock Option Deferral. For an election to defer Stock Option Amounts to be
valid: (i) a separate Election Form must be completed and signed by the
Participant with respect to the Eligible Stock Option; (ii) the Election Form
must be timely delivered to the Committee and accepted by the Committee at least
six months prior to the date the Participant elects to exercise the Eligible
Stock Option; (iii) the Election Form shall be irrevocable from and after the
date which is six months prior to the date the Participant elects to exercise
the Eligible Stock Option; and (iv) the Eligible Stock Option must be exercised
using the Stock‑for‑Stock payment method (directly or by attestation).

(c)
For each grant of Restricted Stock, a Participant may elect to defer up to 100%
of his or her Restricted Stock Amounts. Deferrals of Restricted Stock Amounts
may also be limited by other terms or conditions as set forth in the plan or
arrangement under which such Restricted Stock granted.



7

--------------------------------------------------------------------------------







For an election to defer Restricted Stock Amounts to be valid: (i) a separate
Election Form must be completed and signed by the Participant, with respect to
the Restricted Stock to which such amounts relate; (ii) such Election Form must
be timely delivered to the Committee and accepted by the Committee at least
six months prior to the date such Restricted Stock vests under the terms of the
plan or arrangement pursuant to which it was granted and (iii) the Election Form
shall be irrevocable from and after the date which is six months prior to the
date such Restricted Stock vests under the terms of the plan or arrangement
pursuant to which it was granted.
3.2
Withholding of Fee Deferral Amounts. For each Plan Year, the amount of fees
deferred shall be withheld and credited to the Participants Account Balance as
of the date or dates the deferred fees would otherwise have been payable.

3.3
Stock Option Amount. Deferred Stock Option Amounts shall be credited to the
Participant on the books of the Company at the time Stock would otherwise have
been delivered to the Participant pursuant to the Eligible Stock Option
exercise, but for the election to defer.

3.4
Restricted Stock Amount. Deferred Restricted Stock Amounts shall be credited to
the Participant on the books of the Company at the time the Restricted Stock
would otherwise vest under the terms of the plan or arrangement pursuant to
which the Restricted Stock was granted, but for the election to defer.

3.5
Account Balances of Inactive Participants and other Participants as of July 1,
2002. Notwithstanding any other provisions of this Plan, the Account Balance of
any Inactive Participant (or beneficiary thereof) who is no longer a Director as
of July 1, 2002, and whose Account Balance is in pay status under the terms of
this Plan as it existed prior to July 1, 2002 (the "Prior Plan") shall continue
to be administered and distributed as provided under the terms of the Prior Plan
(unless and to the extent otherwise determined by the Committee in its sole
discretion in a manner consistent with the terms of the relevant Prior Plan).
Further, the Account Balance of any Director who was a participant in the Prior
Plan and who continues as a Director on or after July 1, 2002 will remain
subject to the distribution method elected under the Prior Plan unless and until
a new distribution method has been elected under this Plan and become effective.

3.6
Investment of Trust Assets. The Trustee of the Trust shall be authorized, upon
written instructions received from the Committee or investment manager appointed
by the Committee, to invest and reinvest the assets of the Trust in accordance
with the applicable Trust Agreement, including the disposition of Stock and
reinvestment of the proceeds in one or more investment vehicles designated by
the Committee.

3.7
Sources of Stock. If Stock is credited under the Plan in the Trust in connection
with a deferral of Stock Option or Restricted Stock Amounts, the shares so
credited shall be deemed to have originated, and shall be counted against the
number of shares reserved, under such other plan, program or arrangement which
awarded the Eligible Stock Option and Restricted Stock.



8

--------------------------------------------------------------------------------







3.8
Vesting. A Participant shall at all times be 100% vested in his or her Deferral
Account, Stock Option Account and Restricted Stock Account.

3.9
Crediting/Debiting of Account Balances. Subject to section 3.9(f) and (g) below,
and accordance with, and subject to, the rules and procedures that are
established from time to time by the Committee in its sole discretion, amounts
shall be credited or debited to a Participant's Account Balance in accordance
with the following rules:

(a)
Election of Measurement Funds. Subject to section 3.9(f) and (g) below, a
Participant, in connection with his or her initial deferral election in
accordance with section 3.2 above, or in connection with the restatement of this
Plan effective as of July 1, 2002, shall elect, on the Election Form,
Measurement Fund(s) to be used to determine the additional amounts to be
credited to his or her Account Balance, unless changed in accordance with the
next sentence. Subject to section 3.9(f) and (g) below, commencing with the
Participant's commencement of participation in the Plan and continuing
thereafter, the Participant may (but is not required to) elect, by submitting an
Election Form to the Committee that is accepted by the Committee, to add or
delete Measurement Fund(s) to be used to determine the additional amounts to be
credited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
thereafter in accordance with the rules of the Committee for all subsequent
periods in which the Participant participates in the Plan, unless changed in
accordance with the previous provisions.

(b)
Proportionate Allocation. In making any election described in
section 3.9(a) above, the Participant shall specify on the Election Form, in
increments of one percentage point (1%), the percentage of his or her Account
Balance to be allocated to a Measurement Fund (as if the Participant was making
an investment in that Measurement Fund with that portion of his or her Account
Balance).

(c)
Measurement Funds. Amounts credited to each Participant's Account Balance shall
be deemed invested, in accordance with the Participant's directions, in
Measurement Funds that are available under the Plan. The hypothetical investment
funds available under the Plan shall be those designated by the Committee, from
time to time in its discretion, following recommendations by the WEC Energy
Group Investment Trust Policy Committee. Subject to section 3.9(f) and (g)
below, the Participant may elect one or both of the following Measurement Funds
for the purpose of crediting additional amounts to his or her Account Balance:
(i) the Prime Rate Fund (described as a mutual fund that is 100% invested in a
hypothetical debt instrument which earns interest at an annualized interest rate
equal to the "Prime Rate" as reported each business day by the Wall Street
Journal, with interest deemed reinvested in additional units of such
hypothetical debt instrument); or (ii) a Company Stock Measurement Fund
(described as a mutual fund that is 100% invested in shares of Stock, with
dividends deemed reinvested in additional shares of Stock).



9

--------------------------------------------------------------------------------







Prior to January 1, 2017, additional Measurement Funds selected the Committee
were available under the Plan. Investment allocations in place on December 31,
2016 for discontinued Measurement Funds shall remain in effect until changed by
the Participant. A Participant may change the allocation of the Participant's
Account Balance from the discontinued Measurement Funds to either the Prime Rate
Fund or the Company Stock Measurement Fund in accordance with paragraph (a)
above; no other changes are permitted. Once a Participant elects to change the
allocation of amounts from discontinued Measurement Funds to the Prime Rate Fund
or the Company Stock Measurement Fund, such amounts cannot be reallocated to the
discontinued Measurement Funds.
Subject to section 3.9(f) and (g) below, as necessary, the Committee may, in its
sole discretion, discontinue, substitute or add a Measurement Fund, subject to
advance notice to Participants if the Committee determines, in its sole
discretion, that such notice is necessary. The Committee also may suspend (i.e.,
freeze) an existing Measurement Fund at any time, subject to advance notice if
the Committee determines necessary, thereby freezing the Measurement Fund as to
the crediting of additional deemed investments subsequent to the effective date
of the suspension.
(d)
Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) will be determined by the Committee, in its
reasonable discretion, based on the performance of the Measurement Funds
themselves. A Participant's Account Balance shall be credited or debited on a
periodic basis based on the performance of each Measurement Fund selected by the
Participant, as determined by the Committee in its sole discretion. The
Participant's Annual Stock Option Amount(s) shall be credited to his or her
Stock Option Account no later than the close of business on the first business
day after the day on which the Eligible Stock Option was exercised or otherwise
disposed of. The Participant's Annual Restricted Stock Amount shall be credited
to his or her Restricted Stock Account no later than the close of business on
the first business day after the day on which the Participant would have become
vested in and received the Restricted Stock, but for the election to defer.

(e)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation to his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant's Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his



10

--------------------------------------------------------------------------------





or her behalf by the Company or the Trust; the Participant shall at all times
remain an unsecured creditor of the Company.
(f)
Special Rule for Stock Option and Restricted Stock Accounts. Notwithstanding any
provision of this Plan that may be construed to the contrary, the Participant's
Stock Option and Restricted Stock Accounts shall be deemed invested in the
Company Stock Measurement Fund at all times prior to distribution from this
Plan. Further, the Participant's Stock Option Account and Restricted Stock
Account shall be distributed from this Plan in the form of cash. In addition,
any amounts attributable to Deferral Amounts which, pursuant to a determination
of the Board, would otherwise have been paid in Stock and which were permitted
to be deferred by the Board upon the condition that they be invested in the
Company Stock Measurement Fund shall be treated the same as Stock Option
Accounts and Restricted Stock Accounts and shall continue to be held in the
Company Stock Measurement Fund notwithstanding any election of the Participant
to the contrary and shall be distributed from this Plan in the form of cash.

(g)
Special Considerations For Participants Subject to Section 16 of the Securities
Exchange Act of 1934. Prior to July 1, 2002, different rules pertained with
respect to amounts allocated to the Company Stock Measurement Fund. Any amounts
so allocated could not be moved out of such Fund at any time prior to
distribution. Such restriction was dropped from the Plan effective as of July 1,
2002. In order that any election by a Participant who is a director subject to
the reporting requirements and trading restrictions of Section 16 of the
Securities Exchange Act of 1934 ("Section 16") will conform to Section 16, such
a Participant should consult with the designated individual at the Company
responsible for Section 16 reporting and compliance prior to making any election
to move any part of his or her Account Balance into or out of the Company Stock
Measurement Fund. In general, compliance with Section 16 will require that:

(i)
Any election to move any part of an Account Balance into or out of the Company
Stock Measurement Fund (including any election to receive a payout in service
under section 4.1, in the event of Unforeseeable Financial Emergency under
section 4.3, or under the 10% withdrawal penalty rules of section 4.4), which
elections will be deemed made for purposes of these provisions only as of the
date of such deemed investment transfers or proposed payouts, should only be
effected if made at least six months following the date of the most recent
"opposite way" election (as explained below) made by such Participant with
respect to this Plan or any plan of the Company or its affiliates that also
constituted a "discretionary transaction" within the meaning of Rule 16b‑3(b)(1)
under Section 16.

(ii)
An "opposite way" election means (x) in case of an election by a Participant to
move any part of an Account Balance into the Company Stock Measurement Fund, an
election that was a disposition of Stock or an interest in a phantom Company
Stock fund or similar security, or (y) in case of any election by a Participant
to move any part of an Account



11

--------------------------------------------------------------------------------





Balance out of the Company Stock Measurement Fund, an election that was an
acquisition of Stock or an interest in a phantom Company Stock fund or similar
security.
(iii)
Any change of election to an alternative payout period made under section 5.2 by
such a Participant may only be given effect if it is approved by the Chairman
(or if such change is requested by the Chairman at any time when the Chairman is
also a Director participating in this Plan, such change may be given effect only
if it is approved by the Compensation Committee of the Board, excluding the
Chairman).

The Company reserves the right to impose such restrictions as it determines to
be appropriate, in is sole discretion, on any elections, dispositions or other
matters under this Plan relating to the Company Stock Measurement Fund in order
to comply with or qualify for exemption under Section 16.
3.10
Distributions. Any applicable tax withholding or reporting requirements with
regard to amounts verified under and paid from this Plan shall be satisfied as
determined by the Company in its sole discretion. All lump‑sum payments and
final payments of the remaining balance of any Account Balance shall be
calculated based upon the value of the Account Balance determined (unless and
until the Company chooses another ending valuation date) as of the last business
day of the calendar year quarter immediately preceding the date of payment
(the "Ending Valuation Date"). All rights on the part of a Participant or any
other person to elect or change the Measurement Funds under section 3.9 shall be
deemed to have ceased as of such Ending Valuation Date and no adjustment in the
value of an Account Balance shall be considered for any purpose after such
Ending Valuation Date.

ARTICLE 4
IN SERVICE PAYOUT; UNFORESEEABLE FINANCIAL EMERGENCIES;
WITHDRAWAL ELECTION
4.1
In Service Payout. In connection with and at the time of each election to defer
a Deferral Amount, a Participant may irrevocably elect, on a prospective basis
only, to receive a future "In Service Payout" from the Plan with respect to such
Deferral Amount. The In Service Payout shall be a lump‑sum payment in an amount
that is expressed either as a fixed dollar amount or as a percentage of the
Deferral Amount plus amounts credited or debited thereto, determined at the time
that the In Service Payout becomes payable (rather than the date of a
Retirement). Subject to the other terms and conditions of this Plan, each In
Service Payout elected shall be paid out during a 90‑day period commencing
immediately after the last day of any Plan Year designated by the Participant
that is at least two Plan Years after the Plan Year in which the Deferral Amount
is actually deferred. By way of example, if a two year In Service Payout is
elected for Deferral Amounts that are deferred in the Plan Year commencing
January 1, 2003, the two‑year In Service Payout would become payable during a
90‑day period commencing January 1, 2006.



12

--------------------------------------------------------------------------------







4.2
Other Benefits Take Precedence Over In Service. Should an event occur that
triggers a benefit under Article 5, 6, or 8, any Deferral Amount, plus amounts
credited or debited thereon, that is subject to an In Service Payout election
under section 4.1 shall not be paid in accordance with section 4.1 but shall be
paid in accordance with the other applicable Article.

4.3
Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If the
Participant experiences an Unforeseeable Financial Emergency, the Participant
may petition the Committee to (i) suspend any deferrals required to be made by a
Participant and/or (ii) receive a partial or full payout from the Plan. The
payout shall not exceed the lesser of the Participant's Account Balance,
calculated as if such Participant were receiving a Retirement Benefit, or the
amount reasonably needed to satisfy the Unforeseeable Financial Emergency. If,
subject to the sole discretion of the Committee, the petition for a suspension
and/or payout is approved, suspension shall take effect upon the date of
approval and any payout shall be made within 90 days of the date of approval.

4.4
Withdrawal Election. A Participant (or, after a Participant's death, his or her
Beneficiary) may elect, at any time, to withdraw part or all of his or her
Account Balance, calculated as if there had occurred a Retirement as of the day
of the election, less a withdrawal penalty equal to 10% of such amount (the net
amount shall be referred to as the "Withdrawal Amount"). This election can be
made at any time, before or after Retirement or death, and whether or not the
Participant (or Beneficiary) is in the process of being paid pursuant to an
installment payment schedule. If made before Retirement, or death, a
Participant's Withdrawal Amount shall be calculated based on his or her Account
Balance as if there had occurred a Retirement as of the day of the election. Any
partial withdrawal must be at least equal to $25,000, or such higher amount as
the Committee may establish from time to time. The Participant (or his or her
Beneficiary) shall make this election by giving the Committee advance written
notice of the election in a form determined from time to time by the Committee.
The Participant (or his or her Beneficiary) shall be paid the Withdrawal Amount
within 90 days of his or her election.

ARTICLE 5
RETIREMENT BENEFIT
5.1
Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, his or her Account Balance.

5.2
Payment of Retirement Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method, provided that any such Election Form is submitted at least
one year prior to the Participant's Retirement. Any change to an alternative
payout is also subject to the rules in section 3.9(g)(iii). The Election Form
most recently accepted shall govern the payout of the Retirement Benefit. If a
Participant does not make any election with respect to the payment of the
Retirement Benefit, then such benefit shall be payable in a lump sum. The
lump‑sum payment shall be made, or installment payments shall commence, no later
than 90 days after the last day of the Plan Year in which the Participant
Retires.



13

--------------------------------------------------------------------------------







5.3
Death Prior to Completion of Retirement Benefit. If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant's
unpaid Retirement Benefit payments shall continue and shall be paid to the
Participant's Beneficiary (a) over the remaining number of years and in the same
amounts as that benefit would have been paid to the Participant had the
Participant survived, or (b) in a lump sum, if requested by the Beneficiary and
allowed in the sole discretion of the Committee, that is equal to the
Participant's unpaid remaining Account Balance.

ARTICLE 6
PRE‑RETIREMENT SURVIVOR BENEFIT
6.1
Pre‑Retirement Survivor Benefit. The Participant's Beneficiary shall receive a
Pre‑Retirement Survivor Benefit equal to the Participant's Account Balance if
the Participant dies before he or she Retires.

6.2
Payment of Pre‑Retirement Survivor Benefit. A Participant, in connection with
his or her commencement of participation in the Plan, shall elect on an Election
Form whether the Pre‑Retirement Survivor Benefit shall be received by his or her
Beneficiary in a lump sum or pursuant to an Annual Installment Method. The
Participant may annually change this election to an allowable alternative payout
period by submitting a new Election Form to the Committee, which form is
accepted by the Committee in its sole discretion. The Election Form most
recently accepted by the Committee prior to the Participant's death shall govern
the payout of the Participant's Pre‑Retirement Survivor Benefit. If a
Participant does not make any election with respect to the payment of the
Pre‑Retirement Survivor Benefit, then such benefit shall be paid in a lump sum.
Despite the foregoing, if the Participant's Account Balance at the time of his
or her death is less than $25,000, payment of the Pre‑Retirement Survivor
Benefit may be made, in the sole discretion of the Committee, in a lump sum. The
lump‑sum payment shall be made, or installment payments shall commence, no later
than 90 days after the last day of the Plan Year in which the Committee is
provided with proof that is satisfactory to the Committee of the Participant's
death.

ARTICLE 7
BENEFICIARY DESIGNATION
7.1
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of a Company in
which the Participant participates.

7.2
Beneficiary Designation; Change. A Participant shall designate his or her
Beneficiary by completing and submitting a Beneficiary Designation Form. To the
extent authorized by the Committee, such form may be electronic or set forth in
some other media or format. A Participant shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Committee's rules and procedures, as in
effect from time to time. Upon the acceptance



14

--------------------------------------------------------------------------------





by the Committee of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be canceled. The Committee shall be entitled
to rely on the last Beneficiary Designation Form filed by the Participant and
accepted by the Committee prior to his or her death. In the event of a
Participant's divorce, any designation of the Participant's former spouse as a
Beneficiary shall be deemed void unless after the divorce the Participant
completes a new designation naming such former spouse as a Beneficiary.
7.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.

7.4
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in sections 7.1, 7.2 and 7.3 above or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant's benefits, then the remaining benefits in the Participant's Account
Balance shall be paid to the Participant's surviving spouse, if none, to the
Participant's descendants by right of representation or, if none, to the
Participant's next of kin determined pursuant to the laws of the state in which
the Company's principal place of business is located as if the Participant had
died unmarried and intestate.

7.5
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Company or the
participating subsidiary to withhold such payments until this matter is resolved
to the Committee's satisfaction.

7.6
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company and any
participating subsidiary and the Committee from all further obligations under
this Plan with respect to the Participant, and that Participant's Election
Form(s) shall terminate upon such full payment of benefits.

ARTICLE 8
TERMINATION, AMENDMENT OR MODIFICATION
8.1
Termination. Although the Company anticipates that it will continue the Plan for
an indefinite period of time, there is no guarantee that the Company will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time or to exclude any
participating subsidiary from further participation at any time, by action of
the Company's Board of Directors or Compensation Committee. Upon the termination
of the Plan by the Company or exclusion of any participating subsidiary, the
Election Form(s) of the affected Participants shall terminate. The Company may
decide that the Account Balances of the affected participants shall continue to
be held under the provisions of this Plan (but with no further deferrals to be
made by the affected Participants) until an event occurs which would otherwise
cause a payout to be made hereunder. Alternatively, the Company may determine to
distribute all Account Balances of affected Participants in a lump sum as soon
as administratively practicable after the date of Plan termination. As a third
alternative the Employer may determine to proceed



15

--------------------------------------------------------------------------------





with distribution of Account Balances of the affected Participants as if they
had experienced a Retirement on the date of Plan termination or, if Plan
termination occurs after the date upon which a Participant was eligible to
Retire, then with respect to that Participant as if he or she had Retired on the
date of Plan termination. However, if the Company terminates the Plan after a
Change in Control, the Company shall be required to pay such benefits in a lump
sum, except as otherwise provided in section 12.16. The termination of the Plan
shall not adversely affect any Participant or Beneficiary who has become
entitled to the payment of any benefits under the Plan as of the date of
termination; provided however, that the Company shall have the right to
accelerate installment payments without a premium or prepayment penalty by
paying the Account Balance in a lump sum or using fewer years (provided that the
present value of all payments that will have been received by a Participant at
any given point of time under the different payment schedule shall equal or
exceed the present value of all payments that would have been received at that
point in time under the original payment schedule).
8.2
Amendment. The Company has the sole right to amend or modify the Plan and may do
so at any time, in whole or in part, by the action of its Board of Directors or
Compensation Committee; provided, however, that: (i) no amendment shall be
effective to decrease the value of a Participant's Account Balance in existence
at the time the amendment or modification is made, and (ii) no amendment shall
adversely affect any Participant or Beneficiary who has become entitled to
benefits as of the date of the amendment. Further, during the pendency of a
Potential Change in Control (as defined below) and at all times following a
Change in Control, no amendment or modification may be made which in any way
adversely affects the interests of any Participant with respect to amounts
credited to such Participant's Account Balance as of the date of the amendment.
A "Potential Change in Control" shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

(a)
the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control;

(b)
the Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control;

(c)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing 15% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company's then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
affiliates); or

(d)
the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

The capitalized terms in the above definition have the same meaning as in the
"Change in Control" definition set forth in section 1.9 of the Plan.


16

--------------------------------------------------------------------------------







8.3
Effect of Payment. The full payment of the applicable benefit under any
provision of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant's Election Form(s) shall terminate.

ARTICLE 9
ADMINISTRATION
9.1
Committee Duties. Except as otherwise provided in this Article 9, this Plan
shall be administered by the Committee. Members of the Committee may be
Participants under this Plan. The Committee (or the Chairman, if such individual
chooses to so act) shall also have full and complete discretionary authority to
(i) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Plan and (ii) decide or resolve any and all
questions including interpretations of this Plan, as may arise in connection
with the claims procedures set forth in Article 10 or otherwise with regard to
the Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. The Chairman
may not act on any matter involving such individual's own participation in the
Plan. All references to the Committee shall be deemed to include reference to
the Chairman. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.
Notwithstanding any other provision of this Plan, the Committee shall have the
power, in its sole and absolute discretion, to grant or deny a request from any
Participant, Inactive Participant or Beneficiary for acceleration in payment of
any Account Balance held with respect to such person. This discretionary power
shall reside with the Committee under this section 9.1 and with Administrator
under section 9.2.

9.2
Administration Upon Change In Control. For purposes of this Plan, the Company
shall be the "Administrator" at all times prior to the occurrence of a Change in
Control. Upon and after the occurrence of a Change in Control, the
"Administrator" shall be an independent third party selected by the individual
who, at any time prior to such event, was the Company's Chief Executive Officer
or, if there is no such officer or such officer does not act, by the Company's
then highest ranking officer (the "Appointing Officer"). Upon the occurrence of
a Change in Control, the Administrator shall have full and complete
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations. Upon and after
the occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities (including, without
limitation, attorney's fees) of whatsoever kind and nature which may be imposed
on, asserted against or incurred by the Administrator in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, including the
dates of Retirement or death of the Participants, and such other pertinent
information as the Administrator may reasonably



17

--------------------------------------------------------------------------------





require. Upon and after a Change in Control, the Administrator may be terminated
(and a replacement appointed) only by either individual who was or could have
been an Appointing Officer. Upon and after a Change in Control, the
Administrator may not be terminated by the Company.
9.3
Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Company.

9.4
Binding Effect of Decisions. The decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

9.5
Indemnity of Committee. The Company and each participating subsidiary shall
indemnify and hold harmless the members of the Committee, and any other person
who is an employee of the Company or a participating subsidiary and to whom the
duties of the Committee may be delegated, and the Administrator against any and
all claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee, any of its members, any such employee or the
Administrator.

9.6
Company and Participating Subsidiary Information. To enable the Committee and/or
Administrator to perform its functions, the Company and each participating
subsidiary shall supply full and timely information to the Committee and/or
Administrator, as the case may be, on all matters relating to the compensation
of its Participants, the dates of the Retirement or death of its Participants,
and such other pertinent information as the Committee or Administrator may
reasonably require.

9.7
Coordination with Other Benefits. The benefits provided for a Participant and
Participant's Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program available to them.
The Plan shall supplement and shall not supersede, modify or amend any other
such plan or program except as may otherwise be expressly provided.

ARTICLE 10
CLAIMS PROCEDURES
10.1
Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a "Claimant") may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
90 days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.



18

--------------------------------------------------------------------------------







10.2
Notification of Decision. The Committee shall consider a Claimant's claim within
a reasonable time, and shall notify the Claimant in writing:

(a)
that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

(b)
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i)
the specific reason(s) for the denial of the claim, or any part of it;

(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv)
an explanation of the claim review procedure set forth in section 10.3 below.

10.3
Review of a Denied Claim. A Claimant is entitled to request a review of any
claim that has been denied in whole or in part. However, in order to obtain such
review, the Claimant must submit a written request for review with the Committee
within 60 days after receiving a notice from the Committee that a claim has been
denied, in whole or in part. Absent receipt by the Committee of a written
request for review within such 60‑day period, the claim will be deemed to be
conclusively denied. After the timely filing of a request for review, but not
later than 30 days after the review procedure began, the Claimant (or the
Claimant's duly authorized representative):

(a)
may review pertinent documents;

(b)
may submit written comments or other documents; and/or

(c)
may request a hearing, which the Committee, in its sole discretion, may grant.

10.4
Decision on Review. The Committee shall render its decision on review promptly,
and not later than 60 days after the filing of a written request for review of
the denial, unless a hearing is held or other special circumstances require
additional time, in which case the Committee's decision must be rendered within
120 days after such date. Such decision must be written in a manner calculated
to be understood by the Claimant, and it must contain:

(a)
specific reasons for the decision;

(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based; and



19

--------------------------------------------------------------------------------







(c)
such other matters as the Committee deems relevant.

10.5
Legal Action. Any final decision by the Committee shall be binding on all
parties. A Claimant's compliance with the foregoing provisions of this
Article 10 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan. If a final
determination of the Committee is challenged in court, such determination shall
not be subject to de novo review and shall not be overturned unless proven to be
arbitrary and capricious based on the evidence considered by the Committee at
the time of such determination.

ARTICLE 11
TRUST
11.1
Establishment of the Trust. The Company shall establish the Trust, and the
Company and each participating subsidiary shall contribute such amounts to the
Trust from time to time as it deems desirable. Notwithstanding the preceding
sentence, the Company and each participating subsidiary shall at least annually
transfer over to the Trust such assets as the Company determines, in its sole
discretion, are necessary so that Trust assets are at least equal to the Account
Balances of Participants and Beneficiaries who had become entitled to benefits
prior to November 1, 2003.

11.2
Interrelationship of the Plan and the Trust. The provisions of the Plan shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust shall govern the rights of the Company and any
participating subsidiary , Participants and the creditors of the Company and
each participating subsidiary to the assets transferred to the Trust. The
Company and each participating subsidiary shall at all times remain liable to
carry out their obligations under the Plan.

11.3
Distributions From the Trust. The obligations of the Company and each
participating subsidiary under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce their obligations under this Plan.

ARTICLE 12
MISCELLANEOUS
12.1
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company and each participating
subsidiary. For purposes of the payment of benefits under this Plan, any and all
of the assets of the Company and each participating subsidiary shall be, and
remain, the general, unpledged unrestricted assets of each. The obligation of
the Company and each participating subsidiary under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

12.2
Liability. The liability of the Company and each participating subsidiary for
the payment of benefits shall be defined only by the Plan and any Election
Form(s), as entered into between the Company and a Participant. Neither the
Company nor any



20

--------------------------------------------------------------------------------





participating subsidiary shall have any obligation to a Participant under the
Plan except as expressly provided in the Plan.
12.3
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non‑transferable to the maximum extent allowed by law. No part of the
amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor shall any part of the same, to the maximum extent allowed by law, be
transferable by operation of law in the event of a Participant's or any other
person's bankruptcy or insolvency or be transferable to a spouse as a result of
a property settlement or otherwise.

12.4
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to‑taking such physical examinations as the Committee may deem
necessary.

12.5
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

12.6
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

12.7
Governing Law. The provisions of this Plan shall be construed and interpreted
according to the internal laws of the State of Wisconsin without regard to its
conflicts of laws principles.

12.8
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand‑delivered, or sent by
registered or certified mail, to the address below:

Corporate Secretary
WEC Energy Group, Inc.
231 West Michigan Street
Milwaukee, Wisconsin 53203
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


21

--------------------------------------------------------------------------------







Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand‑delivered, or sent by mail,
to the last known address of the Participant.
12.9
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Company and each participating subsidiary and their successors and assigns
and the Participant and the Participant's designated Beneficiaries.

12.10
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

12.11
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person's property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant's Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

12.12
Court Order. The Committee is authorized to make any payments directed by court
order in any action in which the Plan or the Committee has been named as a
party. In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant's benefits under the Plan in
connection with a property settlement or otherwise, the Committee in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse's or former spouse's interest
in the Participant's benefits under the Plan to that spouse or former spouse.

12.13
Distribution in the Event of Taxation.

(a)
In General. If, for any reason, all or any portion of a Participant's benefits
under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the third
party administrator after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), the Company and each participating subsidiary shall
distribute to the Participant immediately available funds in an amount equal to
the taxable portion of his or her benefit (which amount shall not exceed a
Participant's unpaid Account Balance under the Plan). If the petition is
granted, the tax liability distribution shall be made within 90 days of the date
when the Participant's petition is granted. Such a distribution shall affect and
reduce the benefits to be paid under this Plan.



22

--------------------------------------------------------------------------------







(b)
Trust. If the Trust terminates in accordance with its terms and benefits are
distributed from the Trust to a Participant in accordance therewith, the
Participant's benefits under this Plan shall be reduced to the extent of such
distributions.

12.14
Insurance. The Company and any participating subsidiary, on their own behalf or
on behalf of the trustee of the Trust, and, in their sole discretion, may apply
for and procure insurance on the life of the Participant, in such amounts and in
such forms as the Trust may choose. The Company and each participating
subsidiary or the trustee of the Trust, as the case may be, shall be the sole
owner and beneficiary of any such insurance. The Participant shall have no
interest whatsoever in any such policy or policies, and at the request of the
Company or a participating subsidiary shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Company or any participating
subsidiary has applied for insurance. The Participant may elect not to be
insured.

12.15
Legal Fees To Enforce Rights After Change in Control. The Company and each
participating subsidiary is aware that upon the occurrence of a Change in
Control, the Company Board or the board of directors of a Participant's
participating subsidiary (which might then be composed of new members) or a
shareholder of the Company or any successor corporation might then cause or
attempt to cause the Company, a participating subsidiary or such successor to
refuse to comply with its obligations under the Plan and might cause or attempt
to cause the Company or a participating subsidiary to institute, or may
institute, litigation seeking to deny Participants the benefits intended under
the Plan. In these circumstances, the purpose of the Plan could be frustrated.
Accordingly, if, following a Change in Control, it should appear to any
Participant that the Company, a participating subsidiary or any successor
corporation has failed to comply with any of its obligations under the Plan or
any agreement thereunder or, if the Company, such a participating subsidiary or
any other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided, then the
Company and such participating subsidiary irrevocably authorize such Participant
to retain counsel of his or her choice at the expense of the Company and such
participating subsidiary (who shall be jointly and severally liable for all
reasonable fees of such counsel) to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, the participating subsidiary or any director,
officer, shareholder or other person affiliated with the Company, the
participating subsidiary or any successor thereto in any jurisdiction.

12.16
Payout Under Special Circumstances. Notwithstanding any other provision of this
Plan, upon the happening of either of the following events, the Account Balances
of all Participants, Inactive Participants and Beneficiaries shall be forthwith
paid in a single lump sum, except in the case of an event constituting a Change
in Control for any individual who has previously filed a special written
irrevocable deferral election form



23

--------------------------------------------------------------------------------





with the Company electing not to receive such an immediate lump sum but to
instead be paid on another basis:
(a)
the occurrence of a Change in Control; or

(b)
should at any time Moody's or Standard & Poor's investment rating services
classify the senior debt obligations of the Company as less than "investment
grade" (which term shall mean senior debt obligations of the Company which are
assigned to the top four grades, which as of the date of this document are AAA,
AA, A and BBB by Standard & Poor's and Aaa, Aa, A and Baa by Moody's).





24